DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 22 the limitation “an aseptic gas flow” renders the claim indefinite since it is unclear if the recited “aseptic gas” is intended to be the “aseptic nitrogen” recited in line 14, or some other unrecited gas.
Regarding claim 9, in line 3 the limitation “an aseptic gas” renders the claim indefinite since it is similarly unclear if the limitation is referring to the “aseptic nitrogen” recited in claim 1.
Claims 3, 5, 7-8, 11 and 13 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 8-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. (US 5,546,854) in view of Karman et al. (US 6,976,347 B2), Beaulieu (US 2009/0074923 A1), Larroche et al. (US 2017/0197744 A1), and Winstanley et al. (US 2014/0335248 A1). Gas NPL is relied on as evidence for claim 5.
Regarding claim 1, Nakatani et al. teaches a process for sterilization of solid food (abstract) comprising placing a first solid-state food into rigid trays or containers 90 (column 7 line 64 to column 8 line 1), the containers having a bottom plate 91 comprising a number of small through bores 92 which facilitate sterilizing fluid to pass the bottom plate to reach the entire surface of the food (figure 5; column 8 lines 10-16), and therefore construed to be a “mesh ventilation container”, transferring the container into a food sterilizing apparatus 100, i.e. sterilization pot, by a conveying apparatus such as pusher devices 14 and 26 (figure 4; column 8 lines 20-23; column 10 lines 26-38), operating gate valves 10 and 20, i.e. closing the pot covers, in order to bring the pressure of incoming containers 90 to an operating pressure within pressure upward regulating chamber 2 (column 12 line 61 to column 13 line 12 and 16-19), injecting steam and exhausting air (column 11 lines 8-16) to obtain a desired pressure and temperature in the sterilization pot, the temperature including 120-135oC (column 11 lines 31-34), the heating process occurring for a preset duration to form the second solid-state food, i.e. the residence time of the containers 90 in chamber 3, cooling the food (column 12 lines 3-5), transferring the cooled food from trays 90 to sterilized containers and packaging the food, where the transferring and packaging are performed in a “clean room” (column 12 lines 32-42).
Nakatani et al. does not teach the cooling is done by evaporating condensed water on a surface of and inside the second solid-state food.
Karman et al. teaches a method for processing food (abstract) comprising treating the food with steam and subsequently cooling the food by evaporating any condensate that has formed on the food (column 7 lines 16-22).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nakatani et al. to cool by evaporating condensed water as claimed since the reference already teaches wanting cooling after a steam heating process, where the cooling would have naturally evaporated condensed water, as a substitution of art recognized equivalents for cooling, as a matter of manufacturing preference between known cooling methods, and to minimize manufacturing energy requirements by utilizing the heat of vaporization.
Nakatani et al. does not teach introducing aseptic nitrogen and maintaining a positive pressure of the nitrogen to create an aseptic environment in the sterilization pot, transferring the cooled second solid-state food in the aseptic environment, and sealing the sterilized food and packaging while a gas pressure inside the sterilization pot is greater than an external gas pressure to ensure only outward gas flow as claimed.
Brody et al. teaches a process for aseptic packaging of foods (abstract) where the packaging occurs in a sterile inert atmospheric environment, the packaging apparatus being pre-sterilized by steam (column 12 lines 14-19). The interior of the system is maintained at a positive pressure of inert atmosphere to ensure against entry of microorganisms or outside air (column 7 lines 65-68). 
The package itself is sterilized, filled with sterile food, and closed in an inert commercial sterile atmosphere to ensure the head space of the package is filled with the sterile inert gas (column 4 lines 7-21). Packaging the food in an oxygen reduced or free environment minimizes oxidization of substances in the food, thereby preserving desired substances such as vitamin C, flavor and color (column 3 lines 6-14 and 21-28). The oxidation issues can arise from condensation of head space steam during sealing (column 3 lines 19-24). 
Beaulieu teaches a method of packaging a food (abstract) comprising sterilizing a batter and then packaging said sterilized batter (paragraph 39), where said processes can be performed in the same environment 12 of sterile nitrogen in order to maintain the sterility of the batter (figure 1; paragraphs 40 and 44).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nakatani to introduce aseptic nitrogen and maintain positive pressure of the nitrogen in the sterilization pot, and to package the food within the treatment space of the sterilization pot, since the reference already teaches wanting to maintain sterility while transferring the food and during packaging (column 7 lines 25-29), in order to ensure sterility of the food product is maintained from the sterilizer to package sealing, and in order to reduce or eliminate the oxygen in the atmosphere and packaging, thereby facilitating preservation of the food.
Nakatani et al. does not teach the container which receives the cooled second solid-state food is a metal can body and sealing the sterilized metal can body with a sterilized can cover.
Larroche et al. teaches a method for continuous sterilization of foodstuffs in containers (abstract), comprising sterilizing/cooking a product (paragraph 83), sterilizing receptacles (paragraph 84), and sterilizing the lids for said receptacles (paragraph 91), where the sterilized lids are placed on the receptacles filled with food (paragraph 92) and sealed (paragraph 96). The chambers 28 and 29 are maintained under sterile conditions by continuously flushing with steam (paragraphs 78-79).
Winstanley et al. teaches a method of canning and processing an edible product (abstract), where the can body 1 is made of metal (paragraph 43), the body being sealed to a lid to enclose the food (paragraph 44), where the metal body includes a lacquer (coating used to protect the inside of the can) and decoration outside of the can (paragraph 48). The can is capable of withstanding retort conditions (paragraphs 44 and 47).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nakatani et al. to package the food in a sterilized metal can body sealed to a sterilized lid since such containers are well known in the art of food processing as taught by Winstanley et al. (paragraphs 2 and 4-5), to ensure the container is capable of withstanding elevated pressure and temperature conditions, as a matter of manufacturing choice for the particular type of container used, and to ensure the sterility of the food and packaging is maintained after initial sterilization.
Regarding claim 3, Nakatani et al. teaches moving the first solid-state food within the sterilization pot 100 by a conveying apparatus such as pushers 26, 34, 42 and rails 31a,b and 46a,b, inside the sterilization pot (column 8 lines 60-67; column 10 lines 45-51).
Regarding claim 5, the combination applied to claim 1 teaches vacuum cooling to evaporate condensate on the food as taught by Karman et al. (column 7 lines 16-22). The reference further teaches the vacuum cooling removes the pasteurizing medium from the chamber (column 8 lines 5-8), construed to be a type of “evacuation”. 
Regarding the temperature being regulated by vacuum degree, the relationship between gas pressure and temperature is well understood in the art as taught by Gas NPL (page 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to regulate the temperature by vacuum degree as a matter of manufacturing preference, and to ensure optimal temperature control during cooling.
Regarding claim 8, the combination applied to claim 1 teaches sterilizing the can body and lid simultaneously such that the two are brought together at the same time to seal the food as taught by Larroche et al. (paragraphs 91-94).
Regarding claim 9, the combination applied to claim 1 teaches injecting aseptic nitrogen into the sterilization pot during processing and sealing (Brody column 7 lines 65-68; Beaulieu paragraphs 40 and 44).
Regarding claim 11, the limitation “robot arm” is not defined by the specification to include any specific structure, therefore the limitation is given its broadest reasonable interpretation to mean a device which is capable of performing any maneuver to move a material.
Nakatani et al. teaches the pusher devices include pusher rods to move the trays 90 into desired positions through the apparatus 100 (column 8 lines 12-24), construed to be a type of “robot arm”. The arms are housed within the sterilization pot, where the entire pot is sterilized through heated steam as previously stated (column 11 lines 8-16 and 31-34), and therefore said devices are construed to be sterilized along with the food during the cooking/steam heating step.
Regarding the can sealer, the combination applied to claim 1 teaches both the food and packaging can be sterilized in the same environment as taught by Beaulieu (paragraphs 40 and 44).
Regarding claim 13, as recited in the combination applied to claim 1, Winstanley et al. teaches the metal body includes a lacquer (coating used to protect the inside of the can) and decoration outside of the can (paragraph 48).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nakatani et al. to include these features in the can body and cover to similarly protect the inside of said body and cover, and to place relevant nutritional information or other designs/indicia on the outer surface of the can as desired.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. (US 5,546,854) in view of Karman et al. (US 6,976,347 B2), Beaulieu (US 2009/0074923 A1), Larroche et al. (US 2017/0197744 A1), and Winstanley et al. (US 2014/0335248 A1) as applied to claims 1, 3, 5, 8-9, 11 and 13 above, and further in view of Price et al. (US 2013/0059048 A1). 
Regarding claim 7, Nakatani et al. does not teach the sealing includes buckle or high temperature press-fitting.
Price et al. teaches a retort container (abstract), where the container can be used to sterilize and package food product (paragraph 30), comprising a metal end 30 (lid) and container body 22 (paragraph 53), the metal end 30 having a chuck wall 38 which is slightly larger diameter than the inner diameter of the container body and thus construed to be “press-fitting” into the body during closure (paragraph 55), where the metal end 30 and container body are mated by a crimp seam 40 which deforms (buckle) a portion 36 of the metal end, and further heat sealing the metal end to the body to impart “blow-off” resistance during retort or other high-internal-pressure conditions (paragraph 58) as stated for claim 1.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nakatani et al. to use buckle press-fitting since “crimping” and “heat-sealing” are well known methods of canning foods, and similarly to allow the package to endure increased temperatures/pressures, storage and transportation without the lid and container body separating.

Response to Arguments
Applicant’s arguments with respect to Appeldoorn and Auer have been considered, but the current Office Action relies on new grounds of rejection. The references are no longer relied upon in the prior art combination.
Applicant argues on page 8 that Nakatani does not teach a mesh ventilation container. This is not persuasive since the limitation is not defined by the specification. The specification only recites a “netlike” container, without describing further structure. The figures do not provide further detail. Therefore, the limitation is given its broadest reasonable interpretation to mean that the container can have any feature which allows for transmission of gases (ventilation). The tray 90 of Nakatani has bores 92, and therefore is construed to read on “mesh ventilation container”.
Regarding the argument on page 13 that the can of Winstanley is not heat sealable, the argument is not persuasive since claim 1 does not require heat sealing.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792